The opinion of the court was delivered by
Fatzer, J.;
The appellee, August Longo, asks for a rehearing and modification of the decision previously rendered affirming, as modified, this appeal. (Longo v. Longo, 193 Kan. 386, 395 P. 2d 302.) We have examined the record and the former opinion and the arguments made in support of the motion for rehearing, and in our opinion the motion should be denied.
Further consideration of the record and the former opinion convinces this court that the amount of permanent alimony awarded the appellant, Mary Longo, in the sum of $18,500 should be modified by reducing that amount $2,000, thereby making a total award of permanent alimony in favor of Mary Longo in the sum of $16,500. Other than as here modified, the former opinion stands and the district court is directed to enter judgment in favor of Mary Longo in the total sum of $16,500 as permanent alimony with directions to enforce payment of said sum as set forth in the former opinion. With the exception of this modification, the motion for rehearing is denied.
It is so ordered.